           Case 2:20-cr-00174-KJD-VCF Document 23 Filed 08/18/20 Page 1 of 1




 1

 2                        UNITED STATES DISTRICT COURT

 3                                 DISTRICT OF NEVADA

 4   UNITED STATES OF AMERICA,                         ORDER
 5                          Plaintiff,
 6                                                     2:20-cr-00174-KJD-VCF
                v.
 7
     MARCIAL NOE ZUBIAS-GAMEZ,
 8
                           Defendant.
 9

10

11         Upon consideration and review of the Government’s motion:
12                        IT IS HEREBY ORDERED that the above-captioned matter, United
13 States of America v. Marcial Noe Zubias-Gamez, is unsealed.

14

15                    18th day of August, 2020.
           DATED this ____
16

17
                                                        ____________________________
18                                                      KENT J. DAWSON
                                                        United States District Judge
19

20

21

22

23

24

25

26

27

28
                                                   2
